DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2022 has been entered.

Claim Objections
Claims 13 and 20 are objected to because of the following informalities:  
Regarding claim 13, the limitation ”extends away from the substrate than the first gate layer” appears to have a typographical error.
Regarding claim 20, the limitation “each of the all other” appears to have a typographical error.
Regarding claim 20, the limitation “each fin-shaped semiconductor layer” should be changed to each of the fin-shaped semiconductor layers.”
Regarding claim 21, the limitation “each linking electrode,” should be changed to “each of the linking electrodes.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 20, the limitation “each electrode of the two outer FinFETs” is unclear as to if the limitation requires all electrodes of the transistor (i.e. source, drain, and gate electrodes), or if the claim requires each of the electrodes extending to the substrate.
Regarding claim 20, the limitation “each linking electrode…provides a thermally conductive path from the two fin-shaped semiconductor layers of the two outer FinFETs to the substrate,” is unclear as to how “the two fin-shaped semiconductor layers” is related to the previously recited “at least two fin-shaped semiconductor layers.” Further, it is unclear because each individual FinFET has been previously defined as including all of the fin-shaped semiconductor layers, however the limitation appears to require that each FinFET has its own fin-shaped semiconductor layer. Additionally, the claim is unclear as to if each electrode needs to provide a thermally conductive path for each of the layers/FinFETs, or if each electrode needs to provide a thermally conductive path for a respective one of the layers/FinFETs. Thus, it is unclear where the thermally conductive path is required.
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-18 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brech et al. (US 2014/0239411; herein “Brech”) in view of Park (US 2013/0217204), Shieh et al. (US 2013/0164924; herein “Shieh”), and Assaderaghi et al. (US 6,121,661; herein “Assaderaghi”).
Regarding claim 13, Brech discloses in Figs. 3A-B and related text a semiconductor device comprising:
a substrate (bulk substrate portion of 10 in embodiment where 10 is SOI, see [0037] and [0040]) having an upper surface (upper surface of bulk substrate in SOI 10; note that SOI substrates have a bulk portion with an insulator portion over the bulk, and a semiconductor layer over the insulator) and an element formation region (region surrounded by isolation region 5, see [0041]) and an element separation region (5) surrounding the element formation region;
an insulator layer on the upper surface (insulator of SOI 10), the insulator layer being in the element formation region;
a fin-shaped semiconductor layer (35/semiconductor layer of SOI, see [0037]; fin-shaped in embodiment having FinFETS, see [0036]) on the insulator layer in the element formation region, the fin-shaped semiconductor layer extending along a first direction and insulated by the insulator from the substrate (insulator between the bulk and the semiconductor layers in SOI substrate), 
two or more FinFET transistors (e.g. 101 and 102, see [0045]) provided on the insulator layer within the element formation region, a first one of the FinFET transistors (101) comprised of (a) the fin-shaped semiconductor layer and b) a first gate layer (20), wherein,
the first one of the FinFET transistors has a linking electrode (50 and 120, see [0043] and [0052]) that (a) extends to (i.e. towards) the substrate within the element formation region and through one end portion of the fin-shaped semiconductor layer, and (b) provides a thermally conductive path from the fin shaped layer semiconductor layer, and (c) extends away from the substrate than the first gate layer (see Fig. 3B).
Brech does not explicitly disclose 
the insulator layer received within a recess in the upper surface in the element separation region;
the first gate layer straddling the fin-shaped semiconductor layer and extending in a second direction which is orthogonal to the first direction; and 
the linking electrode extends through the insulator layer, (b) is in direct contact with the substrate and provides a thermally conductive path to the substrate (d) is not a through via extending to a bottom surface of the substrate.
In the same field of endeavor Park teaches in Fig. 20 and related text an insulator layer (104, see [0026]) on the upper surface (of bulk substrate 46, see [0018]), 
the insulator layer being in the element formation region and received within a recess (trench region of 104) in the upper surface in the element separation region (region of 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brech by having the insulator layer including the element separation region received within a recess in the upper surface, as shown by Park, in order to provide improved manufacturing methods for FinFETS which have electrical isolation and reduced or minimized current leakage (see Park [0005]).
In the same field of endeavor, Shieh teaches in Fig. 19a-c and related text a FinFET having
a fin-shaped semiconductor layer (4, see [0073]), the fin-shaped semiconductor layer extending along a first direction (horizontal as shown in Fig. 19a);
two or more FinFET transistors, a first one of the FinFET transistors comprised of (a) the fin-shaped semiconductor layer and (b) the first gate layer (20, see [0071]) straddling the fin-shaped semiconductor layer (4, see [0042]) and extending in a second direction (vertical as shown in Fig. 19a) which is orthogonal to the first direction (see Figs. 19a-c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brech by having FinFET transistors with the first gate layer straddling the fin-shaped semiconductor layer and extending in a second direction which is orthogonal to the first direction, as taught by Shieh, in order to provide a transistor structure (i.e. FinFET transistors) with improved electrical characteristics such as reduced short channel effects and higher current density, and to provide an array layout for FinFETs with improved process margins (see Shieh [0002]).
In the same field of endeavor, Assaderaghi teaches in Fig. 4A and related text
a linking electrode (48, see col. 4 line 43) (a) extends to the substrate (42) through the insulator layer (44) (b) is in direct contact with the substrate and provides a thermally conductive path to the substrate (d) is not a through via extending to a bottom surface of the substrate (see Fig. 4A).
It would have been obvious to one of ordinary skill to modify the device of Brech by having the linking electrode extending through the insulator layer, being in direct contact with the substrate and providing a thermally conductive path to the substrate, and not being through via extending to a bottom surface of the substrate, as taught by Assaderaghi, in order to provide for dissipation of power and heat (see Assaderaghi col. 4 lines 42-45), thereby improving device performance. 
Regarding claim 14, the combined device shows 
a second one of the FinFET transistors (Brech: e.g. 102, see [0045]) on the insulator layer, wherein: 
the first one of the FinFET transistors and the second one of the FinFET transistors are arrayed along the first direction;
the second one of the FinFET transistors is comprised of (a) the fin-shaped semiconductor layer and (b) a second gate layer straddling the fin-shaped semiconductor layer and extending in the second direction (see Shieh Figs. 19A-C), and
the linking electrode (Brech: 50 and 120) is a drain electrode of the one of the first FinFET transistors (drain 40, see [0079]).
Regarding claim 15, the combined device shows a third one of the FinFET transistors (Brech: e.g. a second 101, see Fig. 2A) comprised of the fin-shaped semiconductor layer and has a third gate layer straddling the fin-shaped semiconductor layer and extending in the second direction, (see Shieh Figs. 19A-C), wherein the second one of the FinFET transistors is arrayed between the first one of the FinFET transistors and the third one of the FinFET transistors.
Regarding claim 16, the combined device shows 
a third one of the FinFET transistors (Brech: e.g. second 101 from left, see Fig. 2A) and a fourth one of the FinFET transistors (Brech: e.g. second 102 from left, see Fig. 2A), wherein;
the first one of the FinFET transistors (e.g. leftmost 101), the second one of the FinFET transistors (e.g. leftmost 102), the third one of the FinFET transistors, and the fourth one of the FinFET transistors are arranged along the second direction (first),
the third one of the FinFET transistors is comprised of the fin-shaped semiconductor layer and has a third gate layer straddling the fin-shaped semiconductor layer and extending in the second direction (see Shieh Figs. 19A-C); and 
the fourth one of the FinFET transistors is comprised of the fin-shaped semiconductor layer and has a fourth gate layer straddling the fin-shaped semiconductor layer and extending in the second direction (see Shieh Figs. 19A-C).
Regarding claim 17, the combined device shows wherein of the fourth one of the FinFET transistors has a linking electrode (Brech: 50 and 120 in drain 40 of second 102 from left) that extends to the substrate through the insulator layer and another end of the fin-shaped semiconductor layer within the element formation region, and provides a second thermally conductive path to the substrate.
Regarding claim 18, the combined device shows the substrate (Park: 46) comprises silicon (see [0018]).
Regarding claim 20, Brech discloses in Figs. 3A-B and related text a semiconductor device comprising:
a substrate (bulk substrate of 10 in embodiment where 10 is SOI, see [0037] and [0040]) having an upper surface (upper surface of bulk substrate in SOI 10) and an element formation region (region surrounded by isolation region 5, see [0041]) and an element separation region (5) surrounding the element formation region;
an insulator layer on the upper surface (insulator of SOI 10), the insulator layer being in the element formation region;
at least a fin-shaped semiconductor layer (active layer 35, see [0037]; fin-shaped in embodiment having FinFETS, see [0036]) on the insulator layer in the element formation region, the fin-shaped semiconductor layer extending in a second direction and being insulated from the substrate from by the insulating layer (active layer insulated from bulk by oxide in SOI 10); and
a plurality of FinFETs (fin-shaped in embodiment having FinFETS, see [0036]) arrayed along the second direction and having a respective gate layer (20, see [0046]), wherein,
two outer FinFETs of the plurality of FinFETs (e.g. leftmost 101 and rightmost 102) are located at opposite ends of the at least a fin-shaped semiconductor layer with all other of the plurality of FinFETS positioned between them and each of the two outer FinFets has a linking electrode (50 and 120, see [0043] and [0052]) extending to the substrate through the insulator layer within the element formation region and through each fin-shaped semiconductor layer, and each of the all other of the plurality of FinFETs has a non-linking electrode (120 in regions of 40) that does not extend to the substrate or through the insulator layer, and
each linking electrode of the two outer FinFETs of the plurality of FinFETS is provides a thermally conductive path from the fin-shaped semiconductor layer of the two outer FinFETs to the substrate and extends away from the substrate farther than the gate layers.
Brech does not explicitly disclose 
the insulator layer received within a recess in the upper surface in the element separation region;
at least two fin-shaped semiconductor layers arrayed in a first direction, each fin-shaped semiconductor layer of the at least two fin-shaped semiconductor layers extending in the second direction orthogonal to the first direction;
the plurality of FinFETs arrayed along the at least two fin-shaped semiconductor layers, the FinFETS being arrayed along the second direction, each FinFet of the plurality of FinFETs comprised of the at least two fin-shaped semiconductor layers and having a respective gate layer extending in the first direction and straddling each fin-shaped semiconductor layer;
each linking electrode is in direct contact with the substrate and provides a thermally conductive path to the substrate and is not a through via extending to a bottom surface of the substrate.
In the same field of endeavor Park teaches in Fig. 20 and related text an insulator layer (104, see [0026]) on the upper surface (of bulk substrate 46, see [0018]), 
the insulator layer being in the element formation region and received within a recess (trench region of 104) in the upper surface in the element separation region (region of 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brech by having the insulator layer including the element separation region received within a recess in the upper surface, as shown by Park, in order to provide improved manufacturing methods for FinFETS which have electrical isolation and reduced or minimized current leakage (see Park [0005]).
In the same field of endeavor, Shieh teaches in Fig. 19a-c and related text a FinFET array
at least two fin-shaped semiconductor layers arrayed in a first direction (horizontal as in Fig. 19b), each fin-shaped semiconductor layer extending in a second direction orthogonal to the first direction (into and out of page as in Fig. 19b); and 
a plurality of FinFETs arrayed along the at least two fin-shaped semiconductor layers, the FinFETS being arrayed along the second direction (horizontal as in Fig. 19a), each FinFET comprised of the at least two fin-shaped semiconductor layers and having a respective gate layer (20) extending in the first direction (vertical as in Fig. 19a) and straddling each fin-shaped semiconductor layer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brech by having the at least two fin-shaped semiconductor layers arrayed in a first direction, each fin-shaped semiconductor layer extending in a second direction orthogonal to the second direction, the plurality of FinFETs arrayed along the at least two fin-shaped semiconductor layers, the FinFETS being arrayed along the second direction, each FinFet comprised of the at least two fin-shaped semiconductor layers and having a respective gate layer extending in the first direction and straddling each fin-shaped semiconductor layer, as taught by Shieh, in order to provide a transistor structure (i.e. FinFET transistors) with improved electrical characteristics such as reduced short channel effects and higher current density, and to provide an array layout for FinFETs with improved process margins (see Shieh [0002]).
Assaderaghi teaches in Fig. 4A and related text
a linking electrode (48, see col. 4 line 43) in direct contact with the substrate (42) and provides a thermally conductive path to the substrate and is not a through via extending to a bottom surface of the substrate (see Fig. 4A).
It would have been obvious to one of ordinary skill to modify the device of Brech by having the linking electrode being in direct contact with the substrate and providing a thermally conductive path to the substrate, and not being through via extending to a bottom surface of the substrate, as taught by Assaderaghi, in order to provide for dissipation of power and heat (see Assaderaghi col. 4 lines 42-45), thereby improving device performance. 
Regarding claim 21, the combined device shows each linking electrode (Brech: 50 and 120) of the outer FinFETs of the plurality of FinFETs comprises a respective drain electrode (electrode of 40, see [0079]) of the two outer FinFETs of the plurality of FinFETs.
Regarding claim 22, the combined device shows the substrate (Park: 46) comprises silicon (see [0018]).
Regarding claim 23, the combined device shows wherein the first gate layer and the fourth gate layer are in electrical communication and the second gate layer and the third gate layer are in electrical communication (note that one can interpret all portions of the integrated device to be in “electrical communication” with each other).
Regarding claim 24, the combined device shows two inner FinFets (Brech: two inner 101/102) positioned between the two outer FinFets of the plurality of FinFETs, each with a gate layer extending in the second  direction and straddling the at least two fin-shaped semiconductor layers (Shieh: see Figs. 19a-c), the gate layers of the two inner FinFets of the plurality of FinFETs being in electrical communication with each other and the gate layers of the two outer FinFets of the plurality of FinFETs being in electrical communication with each other (note that one can interpret all portions of the integrated device to be in “electrical communication” with each other).

Response to Arguments
Applicant's arguments filed 2/11/2022 have been fully considered but are not persuasive.
Applicant argues (page 9) that Brech does not teach an insulating layer.
In response, the examiner disagrees. Specifically, Brech teaches 10 is an SOI substrate, which is a semiconductor on insulator. Therefore 10 includes and insulating layer. 
Applicant argues (page 8-9) that an SOI substrate, as taught by Brech, “is the opposite of what is claimed,” because “[w]ith an SOI, the insulator or insulating layer is on the underside of the silicon layer and thus cannot inslate [sic] the FinFETs from the semiconductor substrate.”
In response, the examiner disagrees. Specifically, applicant’s own specification discloses an SOI structure (see page 8), wherein “substrate” 20 has “insulator layer” 30 and semiconductor layer 40 thereon. Applicant appears to be conflating the “substrate” of the claim, understood to be consistent with a bulk semiconductor layer of an SOI and disclosed as “substrate” 20, with the fin shaped semiconductor layer in which the devices are formed.
Applicant argues (page 9) that “[t]here is no insulating layer between the transistors and the lower portion of the substrate 10.”
In response, the examiner disagrees. Brech discloses 10 can be an SOI substrate, and any ordinary artisan would readily recognize this disclosure means that 10 includes a lower bulk substrate, a middle insulator layer, and an upper semiconductor device layer. Accordingly, the disclosure of an SOI substrate teaches an insulating layer between the device semiconductor layer (which would include well 35) and a lower bulk “substrate” layer.
Applicant argues (page 9) that the vias of Brech do not read on the claimed invention because they go all the way through the substrate.
In response, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues (pages 9-10) that Brech does not teach or suggest the vias pass through a fin shaped semiconductor layer.
In response, the examiner disagrees. Specifically, Brech discloses an embodiment of a FinFET, and the ordinary artisan would readily understand that in such an embodiment the active regions of the transistors (i.e. sources, drains, and channels) would be in a fin shaped semiconductor layer. Accordingly, a via passing through a drain region in a semiconductor layer of a planar FET, would be easily envisaged to pass though a drain region in a fin shaped semiconductor layer of the disclosed FinFET.
Applicant argues (pages 9-10) that Brech does not teach or suggest how a FinFET would be structured or the array directions of the claim, and that Park or Shieh do not teach and were not cited to teach such structures.  
In response, the examiner disagrees. First, it is noted that one of ordinary skill would readily understand how the features of Brech are applied to a FinFET structure. It is precisely why Brech does not show additional figures, because the disclosure stating that it could be applied to a FinFET structure is perfectly sufficient for one of ordinary skill in the art to envisage the application of the teachings of Brech to a FinFET. Additionally, Shieh explicitly shows the layout of a FinFET array and explicitly discusses the structure of the FinFETs in the array. It has been cited in the rejection to teach any structural features of the FinFET array which are not suggested by Brech, and even, for the sake of compact prosecution and clarity of the record, some features which are easily understood by the ordinary artisan based on the teachings of Brech alone.
It is specifically noted that Brech establishes the linking electrodes in the drain regions of some transistors. Shieh then explicitly shows the layout of a FinFET transistor in Figs. 19a-c and related text. When the two are combined, the linking electrodes of Brech are clearly found in the drain regions of the FinFET array. The array directions are taught by Shieh, whereas the locations of the linking electrodes in the drain regions are taught by Brech. It is the combination of the references which teaches the claimed invention. The fact that Brech does not teach the planar transistor configuration has the proper array directions does not compromise the fact that the combination of references does teach proper array directions. 
Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection presented above.  

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        5/19/2022